 

 

USDC SDNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: =.

 

 

 

X DATE FILED: ALLY TL /

 

 

 

 

TOY HELICOPTER SOLUTIONS LLC,

Plaintiff,
- against - ORDER
THE ASHLEY COLLECTION, 19 CV 8292 (LGS) (KNF)
Defendant.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a settlement conference shall be held in the above-captioned
action on December 5, 2019, at 10:30 a.m., in courtroom 228, 40 Centre Street, New York, New
York.

The parties are directed to review and comply with the undersigned’s Procedures Applicable
to Cases Referred for Settlement, a copy of which is being provided to the parties with this Order.
Additionally, at least seven days prior to the settlement conference, the parties must confer, in person
or by telephone, to engage in good-faith settlement negotiations. Should the parties resolve the
litigation prior to the conference date, they must notify the undersigned, in writing, expeditiously.

Dated: New York, New York SO ORDERED:

November 12, 2019 ~
[Cod han lk FC

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
PROCEDURES APPLICABLE TO CASES REFERRED FOR SETTLEMENT TO
MAGISTRATE JUDGE KEVIN NATHANIEL FOX

No later than three (3) business days before the settlement conference, each party must
provide Judge Fox: (1) a pre-conference letter; and (2) a completed attendance
acknowledgment form (see Page 3). Both submissions should be sent via facsimile to

(212) 805-6712, during regular business hours, 9:00A.M. - 5:00P.M. Parties proceeding pro
se need not submit the attendance form, but must provide a pre-conference letter, which they
may mail to Judge Fox at 40 Centre Street, Room 425, New York, NY 10007.

2. The pre-conference letter should be no longer than five pages and marked prominently
“CONFIDENTIAL MATERIAL FOR USE AT SETTLEMENT CONFERENCE.” The
letter need not be provided to any other party. The letter should state succinctly: (1) the
history of settlement negotiations; (2) the party’s evaluation of the settlement value of the
case and the rationale for it (not simply an “opening bid”); and (3) any other facts that would
be helpful to Judge Fox in preparation for the conference.

Parties — not just their counsel — must attend the settlement conference. Corporate
parties or labor unions must send a person with decision-making authority. Where liability
insurance is involved, a knowledgeable representative of the carrier should attend, in
addition to the insured.

4, If a party fails to come to the settlement conference with all the required persons, that party
may be required to reimburse all other parties for their time and travel expenses. Judge
Fox only holds one settlement conference, so it is imperative that all parties come prepared
on their scheduled date.

Parties who are in prison or live more than 100 miles from New York City may participate in
the settlement conference via telephone. Parties participating via telephone must be on the
telephone for the duration of the conference. A party participating via telephone should call
(212) 805-6705, at least five (5) minutes prior to the commencement of the settlement
conference. Where more than one party is participating via telephone, it is the responsibility
of the parties to coordinate, among themselves, a conference call, in which an operator may
be engaged to put parties on hold separately, as Judge Fox directs.

6. At the settlement conference, all parties will be permitted to make a brief presentation
summarizing: (1) the issues of fact and law which they regard as dispositive; (2) the most
recent offer or demand communicated to the adversary party; and (3) any other matters they
regard as material to settlement. Although the merits of the case are relevant to settlement
value, the parties are reminded that settlement conferences are not adjudicatory in nature.

After all parties have made their brief presentations, Judge Fox will meet separately with
each party. In these meetings, the parties and counsel should be prepared to discuss the bases

 
 

for their stated position, the amount of attorney’s fees and litigation expenses incurred to
date, if any, and an estimate of the cost of litigating the case to judgment.

8. Al] settlement conferences are “off the record” and all communications made to Judge Fox in
connection with the conference are confidential.

9. A request for adjournment of the settlement conference must be in the form of a joint letter
from all the parties, and should suggest alternative dates when the parties are available.

10. If the parties settle their dispute prior to the conference, or if it becomes apparent to the

parties that no utility exists in attending the conference, given each party’s respective
position, the parties must notify Judge Fox, in writing, immediately.

Revised: November 13, 2019

 
ATTENDANCE ACKNOWLEDGMENT FORM

 

 

CASE NAME:

DOCKET NUMBER:

O I acknowledge that I am attending a settlement conference in courtroom 228 at 40 Centre
Street, New York, New York on at o'clock.

 

Please provide the name of any co-counsel who will attend the conference with you:

 

 

CHECK ONLY ONE:

C I acknowledge that my client will attend the settlement conference.

Please provide the name and title, if applicable, of the client(s) who will attend:

 

 

 

O I certify that my client lives more than 100 miles from New York City, but will participate in
the conference via telephone.

Please provide the name and title, if applicable, of the client(s) who will participate:

 

 

 

 
 

 

SIGNATURE DATE

 

NAME (PRINT)
